Statement of Additional Information Supplement May 16, 2017 Putnam Global Utilities Fund Statement of Additional Information dated December 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio manager is now William Rives. These sub-sections are also supplemented with regards solely to Mr. Rives as follows: Other accounts managed Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets William Rives 2 $353,800,000 0 0 1 $100,000 Ownership of securities Fund Portfolio manager Dollar range of shares owned Global Utilities Fund William Rives $0 5/17
